          Case 7:19-cv-00217-DC Document 57 Filed 02/21/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND/ODESSA DIVISION


 RICHARD LOGAN, Individually and on                 §
 Behalf of All Others Similarly Situated, et al.,   §
        Plaintiffs,                                 §
                                                    §        Case No. MO:7:19-CV-00217-DC
 v.                                                 §
                                                    §           JURY TRIAL DEMANDED
 PROPETRO HOLDING CORP., et al,                     §
      Defendants.                                   §


                                  NOTICE OF APPEARANCE

       Notice is hereby given that Craig Warner of Bell Nunnally & Martin LLP enters his

appearance in this matter as counsel for Ian Denholm in this case. Counsel hereby requests notice

and copies of all communications and other documents filed in this matter at the following address:

               Craig Warner (notice)
               State Bar No. 24084158
               cwarner@bellnunnally.com
               Bell Nunnally & Martin LLP
               2323 Ross Avenue, Suite 1900
               Dallas, Texas 75201
               (214) 740-1400 – Telephone
               (214) 740-1499 – Facsimile




NOTICE OF APPEARANCE                                                                        Page 1
             Case 7:19-cv-00217-DC Document 57 Filed 02/21/20 Page 2 of 2



                                             Respectfully submitted,

                                             BELL NUNNALLY & MARTIN LLP


                                              /s/ Craig Warner
                                              Jeffrey J. Ansley (Lead)
                                              State Bar No. 00790235
                                              jansley@bellnunnally.com
                                              Craig Warner (notice)
                                              State Bar No. 24084158
                                              cwarner@bellnunnally.com
                                              Parker Burns (notice)
                                              State Bar No. 24091843
                                              pburns@bellnunnally.com

                                              2323 Ross Avenue, Suite 1900
                                              Dallas, Texas 75201
                                              (214) 740-1400 – Telephone
                                              (214) 740-1499 – Facsimile

                                              ATTORNEYS FOR DEFENDANT
                                              IAN DENHOLM




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served electronically to
all counsel of record on the 21st day of February, 2020, via the Court’s CM/ECF system.

                                                  /s/ Craig Warner
                                                  Craig Warner


4962909_1.docx / 12308.1




NOTICE OF APPEARANCE                                                                        Page 2
